Title: From George Washington to John Dagworthy, 16 June 1757
From: Washington, George
To: Dagworthy, John



Sir
Fort Loudoun June 16th 1757

I have seen your Letter, and have dispatchd Copy’s of it by good Expresses to Governor Dinwiddie, Govr Sharpe, Colo. Stanwix and the County Lieutenants of four Countys; so that I have no manner of doubt, but a very considerable Force will be with you in a very little time.
I have dispatchd the bearer to inform you of this, that it may give Spirit to your Garrison. I heartily wish you all the Success your merit may deserve, and am Sir Yr most Obedt Servt

Go: Washington

